


Exhibit 10.15

 

SERVICES AGREEMENT

 

between

 

 LIBERTY INTERACTIVE CORPORATION

 

and

 

PROVIDE COMMERCE, INC.

 

--------------------------------------------------------------------------------


 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT, dated as of December 31, 2014 (this “Services
Agreement”), is entered into between Liberty Interactive Corporation, a Delaware
corporation (“Liberty”) and Provide Commerce, Inc., a Delaware corporation
(“Provide” and, Provide together with Liberty, the “Parties” and each a
“Party”).

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of July 30, 2014
(the “Stock Purchase Agreement”), by and among FTD Companies, Inc., a Delaware
corporation (“FTD”), Liberty and Provide, FTD will acquire 100% of the issued
and outstanding shares of common stock of Provide from Liberty for the
consideration set forth in the Stock Purchase Agreement (the “Transactions”);

 

WHEREAS, in connection with the consummation of the Transactions, and pursuant
to the terms of the Stock Purchase Agreement, prior to the closing of the
Transactions (the “Closing”); Provide will transfer (x) the shares of common
stock of its Subsidiary conducting the business known as RedEnvelope (the
“Business”), Provide Gifts, Inc. (“RedEnvelope”), by way of a distribution to a
wholly-owned Subsidiary of Liberty and (y) certain employees and assets of
Provide and the Company Subsidiaries primarily used in the Business, as mutually
agreed by FTD and Liberty pursuant to the terms of the Stock Purchase Agreement;

 

WHEREAS, in connection with the Transactions, Liberty and its Subsidiaries,
including RedEnvelope, desire to procure certain services from Provide for a
period of time, and Provide is willing to provide such services during a
transition period commencing on the Effective Date (as defined in Section 6.01),
on the terms and conditions set forth in this Services Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Services Agreement, the Parties hereby agree as
follows:

 

ARTICLE I

 

Definitions

 

1.01.     All terms used herein and not defined herein shall have the meanings
assigned to them in the Stock Purchase Agreement.

 

ARTICLE II

 

Agreement To Provide and Accept Services

 

2.01.    Provision of Services.

 

(a)                                       On the terms and subject to the
conditions contained herein, Provide agrees with Liberty that it shall provide,
or, at its discretion, shall cause its Subsidiaries and their respective
employees designated by Provide (such designated Subsidiaries and employees,
together with Provide, being herein collectively referred to as the “Service
Providers”) to provide, to

 

--------------------------------------------------------------------------------


 

RedEnvelope (or another Subsidiary of Liberty as determined by Liberty,
RedEnvelope and such other Subsidiaries (together with Liberty, each being
referred to herein as a “Receiving Party” or, collectively, the “Receiving
Parties”) the services (“Services”) listed on the Schedule of Services attached
hereto as Exhibit A  (the “Services Schedule”).

 

(b)                                       Each Service shall be provided in
exchange for the consideration set forth with respect to such Service on the
Services Schedule (subject to Section 3.04(b)(i)) or as the Parties may
otherwise agree in writing.  Each Service shall be provided and accepted in
accordance with the terms, limitations and conditions set forth herein and on
the Services Schedule.

 

2.02.    Books and Records; Availability of Information.    Each of the Service
Providers shall create and maintain accurate books and records in connection
with the provision of the Services performed or caused to be performed by them.
Upon reasonable notice from a Receiving Party, the Service Providers shall make
available for inspection and copying by such Receiving Party’s agents such books
and records to the extent relating to the Services provided to such Receiving
Party hereunder during reasonable business hours.  Such inspection shall be
conducted by such Receiving Party or its agents in a manner that will not
unreasonably interfere with the normal business operations of the Service
Providers.  The Receiving Party shall make available on a timely basis to the
Service Provider all information and materials reasonably requested by the
Service Provider to enable it to provide the Services.  The Receiving Party
shall provide to the Service Provider reasonable access to the Receiving Party’s
premises to the extent necessary for the purpose of providing the applicable
Services.

 

ARTICLE III

 

Services; Payment; Independent Contractors

 

3.01.    Services To Be Provided.    Unless otherwise agreed between the Parties
(including to the extent specified in the applicable entry on the Services
Schedule), the Service Providers shall be required to perform the Services only
in a manner, scope, nature and quality as provided by or within Provide that is
similar in all material respects to the manner in which such Services were
performed immediately prior to the Effective Date.  The Service Providers shall
act under this Services Agreement solely as an independent contractor and not as
an agent or employee of any Receiving Party or any of such Receiving Party’s
Affiliates.  As an independent contractor, all overhead and personnel necessary
to the Services required of the Service Provider hereunder shall be the Service
Provider’s sole responsibility and shall be at the Service Provider’s sole cost
and expense.  The Service Provider shall not have the authority to bind a
Receiving Party by contract or otherwise.  The Parties will use good faith
efforts to reasonably cooperate with each other in all matters relating to the
provision and receipt of Services, including, without limitation, providing,
subject to Section 3.02, any necessary licenses with respect to Intellectual
Property of a Party in connection with the provision of Services.

 

3.02.     Third Party Consents.  The Receiving Parties understand, acknowledge
and agree that certain Services to be provided by the Service Providers may be
provided by or through the use of unaffiliated third parties on behalf of a
Service Provider pursuant to contracts, including licenses of Intellectual
Property, to which the Receiving Parties are not a party (collectively,

 

--------------------------------------------------------------------------------


 

“Third Party Contracts”).  The Receiving Parties also understand, acknowledge
and agree that the continued participation in such Third Party Contracts by such
third parties in providing Services may require the Service Providers to obtain
additional consents, approvals, permissions or licenses (collectively,
“Authorizations”), and that obtaining such Authorizations may involve additional
costs, expenses, fees, charges or commissions (“Authorization Expenses”).  The
Service Providers agree to use reasonable best efforts to seek and obtain any
Authorizations necessary pursuant to such Third Party Contracts to provide
Services to the Receiving Parties; provided, however, that the Service Providers
shall not be required to obtain any Authorizations (i) if such Authorizations
would require the Service Providers to modify, amend or otherwise alter a Third
Party Contract in a manner that, in the Service Provider’s good faith judgment,
is not commercially reasonable or (ii) to the extent that the Receiving Parties
do not agree to be fully responsible for any Authorization Expenses related
thereto.  On termination or expiration of any Third Party Contract during the
term of this Services Agreement, the Service Provider shall not be obligated to
continue to provide, or cause the provision of, the Services to which the
relevant Third Party Contract relates, but at the Receiving Party’s request, the
Service Provider shall use reasonable best efforts to cooperate with the
Receiving Party and reasonably assist it to enter into its own agreements with
third parties (including identifying and approaching the applicable vendor (or
another third party vendor) with whom the Receiving Party shall enter into its
own third party contract at a price and upon terms that are mutually agreeable
to the Receiving Party and such vendor relating to such Service).

 

3.03.    Additional Services.

 

(a)                                 From time to time during the term applicable
to any Service being provided by a Service Provider, Liberty may request, in
writing, for Provide (i) to provide additional or different services which
Provide is not expressly obligated to provide under this Services Agreement if
such services are of the type and scope provided by Provide or its Subsidiaries
(other than RedEnvelope) to RedEnvelope during fiscal year 2014 or (ii) expand
the scope of any Service (such additional or expanded services, the “Additional
Services”).

 

(b)                                       Promptly after Liberty has requested
Additional Services pursuant to Section 3.03(a), a representative of each of
Liberty and Provide shall in good faith negotiate the terms of a supplement to
the Services Schedule which will describe in detail the service, term and price
to be charged for the Additional Services.  Once agreed to in writing, the
supplement to the Services Schedule (a “Services Agreement Supplement”) shall be
deemed part of this Services Agreement as of such date and the Additional
Services shall be deemed “Services” provided by such Service Provider to such
Receiving Party hereunder, in each case subject to the terms and conditions of
this Services Agreement.  The foregoing provision shall not be construed as
imposing any obligation on the part of Service Provider to enter into any
agreement with the Receiving Party or to continue to negotiate with the
Receiving Party in the event that Service Provider determines in good faith not
to provide the requested additional service.

 

3.04.    Payments.

 

(a)                                 Except as set forth on the Services
Schedule, statements will be delivered to the Receiving Party within fifteen
(15) days after the end of each month by the Service Provider, and

 

--------------------------------------------------------------------------------


 

each such statement shall set forth a brief description of such Services, the
amounts charged therefor, and, except as the Parties may agree or as set forth
on the Services Schedule, such undisputed amounts shall be due and payable by
the Receiving Party within thirty (30) days after the date of such statement.  
Interest shall be payable on any amounts that are not paid by the due date for
payment.  Interest shall accrue and be calculated on a daily basis at an annual
rate equal to the prime rate (which shall mean the “prime rate” published in the
“Money Rates” section of The Wall Street Journal) plus 2.0% or, if less, the
maximum rate allowed by Law.  Receiving Parties shall not be entitled to set off
or reduce payments owed to Service Providers hereunder by any amounts that it
claims are owed to it by Service Providers under any other agreement.

 

(b)                                 Notwithstanding anything in the Services
Schedule or this Services Agreement to the contrary:

 

i.                  Service Provider may submit additional statements in respect
of (and the Payment for Service shall include) any costs incurred in and/or
allocable to the provision of the Services by Provide or any other Service
Provider that are in excess (in amount or kind) of those set forth in the
Services Schedule, and the Receiving Party will pay such costs to the Service
Provider as set forth in Section 3.04(a). Such excess costs may, without
duplication to the amounts set forth in the applicable Payment for Service
column set forth on the Services Schedule, include the following (to the extent
incurred in and/or allocable to the provision of the Services): (a) the cost of
licenses for software or other intellectual property (or other cost associated
with obtaining rights to use software or intellectual property), including any
termination, transfer, sublicensing, access, upgrade or conversion fees, (b) the
cost of maintenance and support, including user support, (c) the fully loaded
cost of personnel, (d) the cost of equipment, (e) the cost of disaster recovery
services and backup services, (f) the cost of facilities and space, (g) the cost
of supplies (including consumables), (h) the cost of utilities (HVAC,
electricity, gas, etc.), (i) the cost of networking and connectivity, (j) the
cost of legal fees associated with any advice, activities or agreements related
to the foregoing areas and (k) any reasonable out-of-pocket expenses incurred by
any Service Provider with third parties in connection with the provision of
Services (including one-time set-up costs, license fees, costs to enter into
third party agreements, costs to exit third party agreements, termination fees,
and other costs incurred in connection with contractors or other third parties).

 

ii.               Service Providers shall only be required to perform the
Services to the extent that such performance does not commercially interfere
with the ordinary operations of such Service Provider, and shall be entitled to
reasonably prioritize their respective businesses over the performance of the
Services.

 

3.05.    Disclaimer of Warranty.    THE SERVICES TO BE PURCHASED UNDER THIS
SERVICES AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, SATISFACTORY QUALITY OR FITNESS FOR

 

--------------------------------------------------------------------------------


 

ANY PARTICULAR PURPOSE.  Subject in all respects to Section 3.04(b)(ii), in the
event that the provision of any Service for the account of the Receiving Party
by a Service Provider conflicts with the Service Provider’s provision of such
Service for its own account, priority for the provision of such Service shall be
allocated in an equitable manner on an aggregate basis, and in a manner
consistent with the Receiving Party’s level of use of such Service during fiscal
year 2014 up to the Effective Date (or as described in the applicable entry on
the Services Schedule).

 

3.06.    Taxes.    Without limiting any provision of this Services Agreement,
the Receiving Party shall be responsible for and shall pay any and all sales,
use, service, value added, and other similar taxes or charges (together with any
related interest and penalties) imposed on, or payable with respect to, any
service fees or charges payable pursuant to this Services Agreement.

 

3.07.    Use of Services.    The Receiving Party, agrees with the Service
Provider that it shall not, and shall cause its Subsidiaries not to, resell any
Services to any Person whatsoever or permit the use of the Services by any
person other than in connection with the conduct of the Receiving Party’s
operations as conducted immediately prior to the Effective Date.

 

3.08.                     Data Transfer.    In order to assist in the migration
of data related to the Business to the Receiving Party’s systems, the Service
Providers shall transfer to the Receiving Party all data related solely to the
Business, as requested by the Receiving Party from time to time during the term
hereof. Such data shall include, without limitation, customer records over the
life of the Business, purchasing history of all customers for the prior two
(2) years, and product and vendor lists and data for the prior five (5) years,
in each case to the extent reasonably available and accessible to the Service
Providers. The Receiving Party acknowledges and agrees that customer data
transferred pursuant hereto will relate only to the Business and that the
Service Providers are not required to undertake actions that (i) are not
commercially reasonable (including with respect to segregating customer
information related to the Business that is aggregated with customer information
that is not related to the Business) or (ii) are not consistent with Law or with
the existing privacy policies of any applicable Service Provider.

 

ARTICLE IV

 

Term of Services

 

4.01.     Subject to Section 6.01, the provision of each Service shall commence
on the date hereof and shall terminate on the earlier of April 30, 2015 or the
date indicated for each such Service in the applicable entry on the Services
Schedule; provided, however, that subject to the applicable entry on the
Services Schedule, any Service may be cancelled or reduced in amount or any
portion thereof by the Receiving Party upon ten (10) days written notice thereof
(or such other notice period if one is set forth for such Service in the
applicable entry on the Services Schedule).

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Liabilities

 

5.01.    Limitation of Liability.  Subject to Section 5.02 hereof, the liability
of the Service Provider with respect to this Services Agreement to the Receiving
Party or in respect of any Services provided to the Receiving Party or any act
or failure to act in connection herewith, or from the sale, delivery, provision
or use of any Service provided under or covered by this Services Agreement,
shall not exceed the aggregate fees paid to the Service Provider by the
Receiving Party pursuant to the terms of this Services Agreement and the Service
Provider shall not be liable for any special, indirect, incidental,
consequential or punitive damages of any kind whatsoever (except, in each case,
to the extent such damages are paid pursuant to an award in a legal proceeding
(or settlement thereof) to third parties by such Party or its Affiliates);
provided, that in the case of an intentional breach of this Services Agreement
by a Service Provider or the willful misconduct of a Service Provider, this
Section 5.01 shall not apply.

 

5.02.    Obligation to Re-perform.  In the event of any breach of this Services
Agreement by the Service Provider resulting from any error or defect in the
performance of any Service (which breach such Service Provider can reasonably be
expected to cure by re-performance in a commercially reasonable manner), the
Service Provider shall use its reasonable best efforts to correct in all
material respects such error, defect or breach or re-perform in all material
respects such Service upon receipt of the written request of the Receiving
Party.

 

5.03.    Indemnity.  Except as otherwise provided in this Services Agreement,
each Party shall indemnify, defend and hold harmless the other Party, its
Affiliates, employees, representatives and agents from and against any Losses
arising out of the intentional breach of this Services Agreement or the willful
misconduct of the indemnifying party or its Affiliates, employees, agents, or
contractors with respect to the performance or nonperformance of Services
hereunder in accordance herewith.  The procedures set forth in Sections 8.4 of
the Stock Purchase Agreement shall apply to any claim for indemnification
hereunder.

 

ARTICLE VI

 

Effectiveness; Certain Deemed References; Termination

 

6.01.   Effectiveness; Certain Substitutions.  The provision of Services
hereunder to RedEnvelope, Liberty and its other Subsidiaries shall commence as
of the Closing Date (the time of commencement of the provision of such Services
being referred to as the “Effective Date”).

 

6.02    Termination.  Notwithstanding anything herein to the contrary, the
rights and obligations of each Party under this Services Agreement shall
terminate, and the obligation of the Service Provider to provide or cause to be
provided any Service shall cease, on the earliest to occur of (i) the last date
indicated for the termination of any Service as indicated on the Services
Schedule, (ii) the date on which the provision of all Services has been
cancelled pursuant to Article IV hereof, (iii) the date on which this Services
Agreement is terminated by either Party, as the case may be, in accordance with
the terms of Section 6.03 hereof or (iv) April 30, 2015;

 

--------------------------------------------------------------------------------


 

provided, that, in each case, no such termination shall relieve any Party of any
liability for any breach of any provision of this Services Agreement prior to
the date of such termination.

 

6.03.    Breach of Services Agreement.  If a Party shall cause or suffer to
exist any material breach of any of its obligations to any other Party (the
“Nonbreaching Party”) under this Services Agreement, and such breaching Party
does not cure such default in all material respects within thirty (30) days
after receiving written notice thereof from the Nonbreaching Party, the
Nonbreaching Party shall have the right to terminate this Services Agreement to
the extent of the rights and obligations of such Nonbreaching Party and
breaching Party to each other hereunder immediately thereafter.

 

6.04.    Effect of Termination.   Sections 2.02 and 3.04 (with respect to
Services provided through termination) hereof and Articles V, VI and VII hereof
shall survive any termination or partial termination of this Services Agreement.

 

ARTICLE VII

 

Miscellaneous

 

7.01.     No-Third Party Beneficiaries.  Other than as provided in Section 5.03
and Section 7.03, this Services Agreement is not intended to and shall not
confer any rights or remedies upon any Person other than the Parties hereto.

 

7.02.   Amendments; Waivers.

 

(a)                                 Any provision of this Services Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each Party, or in the case of a
waiver, by the Party against whom the waiver is to be effective.

 

(b)                                 No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Except as otherwise provided herein, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law.

 

(c)                                  Any consent provided under this Services
Agreement must be in writing, signed by the Party against whom enforcement of
such consent is sought.

 

7.03.    Successors and Assigns.  The provisions of this Services Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors (by merger, consolidation, transfer or otherwise) and
permitted assigns.  Neither Party shall be permitted to

 

--------------------------------------------------------------------------------

 

assign its rights under this Services Agreement to any Person without the prior
written consent of the other Party.

 

7.04.    Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

 

(a)                                 This Services Agreement shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
regard to Laws that may be applicable under conflicts of Laws principles
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Law of any jurisdiction other than the State of Delaware.
The Parties hereby irrevocably and unconditionally submit to the sole and
exclusive jurisdiction of the Delaware Court of Chancery or, in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such action or proceeding, of any other State Court of the State of
Delaware or any Federal Court of the United States of America sitting in the
State of Delaware (collectively, the “Delaware Courts”), in respect of the
interpretation and enforcement of the provisions of this Services Agreement and
of the documents referred to in this Services Agreement, and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in the Delaware Courts, or that this Services Agreement or any such document may
not be enforced in or by such courts, and the Parties irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in the Delaware Courts.  The Parties hereby consent to and grant the Delaware
Courts jurisdiction over the person of such parties and, to the extent permitted
by Law, over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 7.05 hereof or in such other manner as may be
permitted by Law shall be valid and sufficient service thereof.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS SERVICES AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SERVICES AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.04(b).

 

--------------------------------------------------------------------------------


 

7.05.   Notices.  Any notices or other communications required or permitted
under, or otherwise in connection with this Services Agreement, shall be in
writing and shall be deemed to have been duly given (A) when delivered in
person, (B) upon transmission by electronic mail or facsimile transmission as
evidenced by confirmation of transmission to the sender (but only if followed by
transmittal of a copy thereof by (x) national overnight courier or (y) hand
delivery with receipt, in each case, for delivery by the second (2nd) Business
Day following such electronic mail or facsimile transmission), (C) on receipt
after dispatch by registered or certified mail, postage prepaid and addressed,
or (D) on the next Business Day if transmitted by national overnight courier, in
each case as follows:

 

If to Liberty, addressed to it at:

 

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Facsimile:

720.875.5401

Attention:

Richard N. Baer

E-Mail:

legalnotices@libertymedia.com

 

with a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112-4498

Facsimile:

212.259.2508

Attention:

Frederick H. McGrath

 

Jonathan Gordon

E-Mail:

frederick.mcgrath@bakerbotts.com

 

jonathan.gordon@bakerbotts.com

 

If to Provide, addressed to it at:

 

Provide Commerce, Inc.

c/o FTD Companies, Inc.

3113 Woodcreek Drive

Downers Grove, Illinois 60515

Facsimile:

630.724.6729

Attention:

Scott D. Levin

E-Mail:

slevin@ftdi.com

 

with a copy to (which shall not constitute notice):

 

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Facsimile:

216.579.0212

Attention:

Lyle G. Ganske

 

--------------------------------------------------------------------------------


 

 

James P. Dougherty

Email:

lgganske@jonesday.com

 

jpdougherty@jonesday.com

 

7.06.     Specific Performance.  The Parties agree that irreparable damage would
occur if any provision of this Services Agreement were not performed in
accordance with the terms hereof and that Provide, on the one hand, or Liberty,
on the other hand, whichever is not in breach of this Services Agreement, will
be entitled to an injunction or injunctions to prevent breaches of this Services
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which it may be entitled at law or in
equity, without the necessity of posting or securing any bond with respect
thereto.

 

7.07.    Counterparts; Effectiveness.  This Services Agreement may be executed
in two or more counterparts, and by the different Parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.  This
Services Agreement shall become effective when each Party hereto shall have
received counterparts hereof signed by the other Party hereto.

 

7.08.    Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

7.09.    Severability.  If any term, provision, covenant or restriction of this
Services Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Services Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination, the Parties shall negotiate in good faith to
modify this Services Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible; provided, however, that in the absence of an
agreement as to how to modify this Services Agreement, the remainder of this
Services Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties hereto, and such invalid, void or
unenforceable provision of this Services Agreement shall be replaced with a
valid and enforceable provision that will achieve, to the fullest extent
possible, the economic, business and other purposes of such severed provision.

 

7.10.    No Strict Construction.  The Parties each acknowledge that this
Services Agreement has been prepared jointly by the Parties hereto and shall not
be strictly construed against any Party hereto.

 

7.11.    Ownership of Work Product.  The Service Provider acknowledges and
agrees that it will acquire no right, title or interest (including any license
rights or rights of use) to any work product resulting from the provision of
Services hereunder for the Receiving Party’s exclusive use and such work product
shall remain the exclusive property of the Receiving Party.  Each

 

--------------------------------------------------------------------------------


 

Receiving Party acknowledges and agrees that it will acquire no right, title or
interest (other than a non-exclusive, worldwide right of use) to any work
product resulting from the provision of Services hereunder that is not for the
Receiving Party’s exclusive use and such work product shall remain the exclusive
property, subject to license, of the Service Provider.

 

7.12.    Confidentiality.  Each of Liberty and Provide (and their Subsidiaries)
shall, and Liberty shall use commercially reasonable efforts to cause any other
Receiving Parties to, hold, and shall use commercially reasonable efforts to
cause each of its respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, all
confidential information and documents obtained from the other in connection
with the provision of the Services, provided that any and all such Persons and
entities to whom any such disclosure is made agree to be bound by the provisions
of this Section.  The foregoing obligations shall apply unless disclosure is
compelled by judicial or administrative process or by other requirements of
law.  Information and documents of one Party (the “Disclosing Party”) shall not
be deemed to be confidential for purposes of this Section 7.12 to the extent
such information or document (i) is previously known to or in the possession of
the other Party (the “Recipient”) and is not otherwise subject to a requirement
to keep confidential, (ii) becomes publicly available by means other than a
breach by Recipient of the confidentiality obligations of this Services
Agreement or (iii) is received from a third party without, to the knowledge of
the Recipient after reasonable diligence, a duty of confidentiality owed to the
Disclosing Party.

 

7.13.                                    Force Majeure.  No Party shall be
liable for any failure or delay in performing any of its obligations under this
Service Agreement so long as and to the extent such failure or delay is due to
any cause beyond its reasonable control, including any act of God or a public
enemy or terrorist, act of any military, civil or regulatory authority, change
in any Law or regulation, fire, flood, earthquake, storm or other like event,
disruption or outage of communications (including the Internet or other
networked environment), power or other utility, labor problem, unavailability of
supplies or extraordinary market conditions or any other cause beyond its
reasonable control, whether similar or dissimilar to any of the foregoing.  Each
Service Provider will promptly notify the Receiving Party, in writing, upon
determining that the occurrence of such event of force majeure will cause any
material interruption of Service or other material delay or failure to perform. 
Upon the cessation of the force majeure event, such Service Provider will use
reasonable best efforts to resume, or to cause any other relevant Service
Provider to resume, its performance with the least practicable delay (provided
that, at the election of the applicable Receiving Party, the applicable term for
such suspended Service shall be extended by the length the force majeure event
caused an interruption or delay of Service).  If the provision of any Services
is suspended pursuant to this Section 7.13, then the obligations of the
Receiving Party with respect to such suspended Services shall likewise be
suspended.

 

7.14                  Stock Purchase Agreement.  Nothing contained in this
Services Agreement is intended or shall be construed to amend, modify, augment
or decrease in any respect, or constitute a waiver of, any of the rights and
obligations of the parties under the Stock Purchase Agreement.

 

--------------------------------------------------------------------------------


 

7.15                  Limitation on Scope.  NEITHER PARTY ASSUMES ANY
RESPONSIBILITY OR OBLIGATIONS WHATSOEVER IN CONNECTION HEREWITH, OTHER THAN THE
RESPONSIBILITIES AND OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

 

 

By:

/s/Christopher W. Shean

 

 

 

 

 

Name:

Christopher W. Shean

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

PROVIDE COMMERCE, INC.

 

 

 

 

 

By:

/s/Chris Shimojima

 

 

Name:

Chris Shimojima

 

 

Title:

Chief Executive Officer

 

[Signature Page to Services Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------

 

Exhibit A
Schedule of Services

 

Functional Area

 

Description of Service

 

Service End
Date(1)

 

Payment for Service(2)

 

 

 

 

 

 

 

 

 

CUSTOMER SERVICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Return and Prior Order Support

 

Access and return support.

 

Outside Date

 

January 2015: $25,000

February 2015: $5,000

March 2015: $2,500

 

 

 

 

 

 

 

 

 

IT SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Network Access through VPN, where applicable.

 

Same as pre-close level of access and support.

 

Outside Date

 

January 2015: $25,000

February 2015: $10,000

March 2015: $0

 

All OH Telecom and Network Services shall be billed to RedEnvelope at cost.

 

 

 

 

 

 

 

 

Segregated Data Storage on Provide’s Servers.

 

Access restricted to drive segments containing RedEnvelope data.

 

Outside Date

 

 

 

 

 

 

 

 

 

E-mail (including web based and VPN access)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

 

 

 

 

 

 

 

Help Desk (including Footprints support for all IT Services specified herein)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

 

--------------------------------------------------------------------------------

(1)  Services contemplated in this Exhibit A shall initiate on the Effective
Date. The Receiving Party shall have the right to terminate a service soon as
practicable (in accordance with the terms of the Services Agreement) but the
provision of such service shall not extend past April 1, 2015 (“Outside Date”).
The Outside Date may be amended by the Parties from time to time upon written
amendment of this Exhibit A.

(2)  Invoices shall be submitted electronically on a bi-weekly basis, with such
amounts being due within thirty (30) days of receipt of invoice.

 

--------------------------------------------------------------------------------

 

Telecom and Network Services (e.g. internet, phone, fax, conference call, video
conference, support for company approved cell/smart phones, PDAs, etc.)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

 

 

 

 

 

 

 

 

 

IT Backup/Data Security

 

Same as pre-close level of access and support.

 

Outside Date

 

 

 

 

 

 

 

 

 

 

 

Computer Accessories (e.g. keyboard, mouse, monitors, ethernet cables, etc.)

 

To the extent it is feasible, the same as pre-close level of access and support.

 

Outside Date

 

Provide will pass through the cost to purchase any additional accessories; such
costs to be approved by RedEnvelope upon request for such accessories.

 

 

 

 

 

 

 

 

 

Computer Software (i.e. all laptop/desktop software currently licensed to
Provide, like Microsoft Office, Exchange, etc.)

 

To the extent it is feasible, the same as pre-close level of access and support
for those suites of software. Computer Software access and support is contingent
upon RedEnvelope’s agreement to destroy any such Computer Software after use.

 

Outside Date

 

Provide will pass through Provide’s cost to purchase/license any software

 

 

 

 

 

 

 

 

 

Additional Transition-Out Services

 

Assistance (as needed) to transition the above-listed services, stand-alone
systems, or platforms of Provide out to RedEnvelope.

 

Outside Date

 

External cots shall pass through to RedEnvelope.

 

 

- Data Transfer;

 

- Hard Good transfer;

 

- Removal of Equipment.

 

 

 

 

 

 

 

 

MANAGEMENT SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Management

 

Management of Wind-Down and Potential sale of Business and/or Assets

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Continued legal support for corporate filings and notices from Provide

 

Includes access and support, including but not limited to support for corporate
filings, notices, intellectual property management, and contract review.

 

Outside Date

 

January 2015: $117,566

February 2015: $66,495

March 2015: $41,462

 

All filing or outside costs incurred shall pass through to RedEnvelope.

 

$80/hour for transition-related questions and support

 

 

 

 

 

 

 

 

Accounting Services

 

Same level

 

Outside Date

 

 

 

 

 

 

 

 

 

Invoice Processing

 

Provide will continue to administer the collection of receivables and payment of
bills on behalf of RedEnvelope (Provide not responsible for payment)

 

Outside Date

 

 

 

 

 

 

 

 

 

 

Access to financial systems

 

Access and support as currently provided, plus normal course access and
assistance for any transition to a new platform.

 

Outside Date

 

 

 

 

 

 

 

 

 

 

 

Payroll

 

Payroll services for salary, commissions, bonuses, direct deposit, manual
checks, etc.

 

Outside Date

 

 

 

 

 

 

 

 

 

 

 

On-Site Wind-Down Services

 

Shut Down of Operations; Return Handling, etc.

 

Outside Date

 

 

 

 

--------------------------------------------------------------------------------
